MEMORANDUM **
Kwang-Wei Han appeals pro se the district court’s order staying his action alleging violations of 42 U.S.C. § 1983 and the Americans With Disabilities Act (“ADA”) pursuant to Colorado River Conservation Dist. v. United States, 424 U.S. 800, 817-19, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976). We have jurisdiction, see Attwood v. Mendocino Coast Dist. Hosp., 886 F.2d 241, 243 (9th Cir.1989), and we review for an abuse of discretion, Intel Carp. v. Advanced Micro Devices, Inc., 12 F.3d 908, 912 (9th Cir.1993). We affirm.
Han’s contention that the district court abused its discretion by staying his action lacks merit because, considering the relevant Colorado River stay factors, the district court did not abuse its discretion by deferring consideration of his section 1983 and ADA claims pending resolution of his parallel state court action. See Nakash v. Marciano, 882 F.2d 1411, 1415-17 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.